Exhibit 10.21

RESTRICTED STOCK AWARD CERTIFICATE

 

 

Non-transferable

GRANT TO

 

«Full_Name»

(“Grantee”)

 

by Sally Beauty Holdings, Inc. (the “Company”) of

 

«RSAs» shares of its common stock, $0.01 par value (the “Shares”)

 

pursuant to and subject to the provisions of the Sally Beauty Holdings, Inc.
2019 Omnibus Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following page (the “Terms and Conditions”).  By accepting the
Shares, Grantee shall be deemed to have agreed to the Terms and Conditions set
forth in this Award Certificate and the Plan.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.

 

Unless the expiration of restrictions on the Shares is accelerated as provided
herein or otherwise in the discretion of the Committee, the restrictions on
these Shares shall expire in accordance with the following schedule, provided
that Grantee is providing services to the Company on each of the following
dates:  

 

Vesting Date

Percent of Shares Vested

November 15, 2020

33.33%

November 15, 2021

33.33%

November 15, 2022

33.34%

 

 

IN WITNESS WHEREOF, Sally Beauty Holdings, Inc., acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.

 

 

 

SALLY BEAUTY HOLDINGS, INC.

 

By:

Christian A. Brickman

 

Its: President, Chief Executive Officer & Director

 

 

Grant Date: November 5, 2019

 

 

Acknowledged and Accepted by Grantee:

 

__________________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

 

1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or
terminated.  Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered.  Subject to Section 3
hereof, if Grantee’s service terminates for any reason other than as described
in Section 2(c) below, then Grantee shall forfeit all of Grantee’s right, title
and interest in and to the Restricted Shares as of the date of termination, and
such Restricted Shares shall be reconveyed to the Company without further
consideration or any act or action by the Grantee. If any Restricted Shares do
not vest pursuant to Section 2(c), then Grantee shall forfeit all of Grantee’s
right, title and interest in and to such Restricted Shares as of the date of
termination, and such Restricted Shares shall be reconveyed to the Company
without further consideration or any act or action by the Grantee. The
restrictions imposed under this Section shall apply to all shares of Common
Stock or other securities issued with respect to Restricted Shares hereunder in
connection with any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Common
Stock.

 

2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

 

(a) as to the percentages of the Shares specified on the cover page hereof, on
the respective vesting dates specified on such page, provided Grantee is
providing services to the Company on each such vesting date;

 

(b) as to 100% of the Shares, upon the occurrence of a Change in Control, unless
the Committee otherwise determines as provided in Section 13.8(b) of the Plan,
provided Grantee is providing services to the Company on the date of such Change
in Control; or

 

(c) as to that portion of the Shares that would have become vested on the next
vesting date following the effective date of Grantee’s termination of service,
upon Grantee’s termination of service as a result of Grantee’s death or
Disability.

 

3. Retirement. If Grantee’s service with the Company is terminated as a result
of his or her Retirement and Grantee agrees to be bound by certain restrictive
covenants (including non-competition, non-solicitation, non-disclosure and
non-disparagement covenants as determined in the sole discretion of the Company)
(“Restrictive Covenants”), for the three-year period following his or her
Retirement, then the Restricted Shares will continue to vest for the three-year
period following Grantee’s Retirement as if Grantee’s service had not
terminated, unless Grantee violates the any of the Restrictive Covenants.  If,
in the sole discretion of the Committee, Grantee violates one of the Restrictive
Covenants during the three-year period following Grantee’s Retirement, then
Grantee shall forfeit all of his or her right, title and interest in and to such
Restricted Shares as of the date of such violation, and such Restricted Shares
shall be reconveyed to the Company without further consideration or any act or
action by the Grantee.  If Grantee’s service with the Company is terminated as a
result of his or her Retirement and Grantee does not agree to be bound by
Restrictive Covenants, then Grantee shall forfeit all of his or her right, title
and interest in and to such Restricted Shares as of the date of termination, and
such Restricted Shares shall be reconveyed to the Company without further
consideration or any act or action by the Grantee.

 

4. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period, such certificate shall be registered in the
name of Grantee and shall bear a legend in substantially the following form (in
addition to any legend

 

--------------------------------------------------------------------------------

 

required under applicable state securities laws): “This certificate and the
shares of stock represented hereby are subject to the terms and conditions
contained in a Restricted Stock Award Certificate between the registered owner
and Sally Beauty Holdings, Inc.  Release from such terms and conditions shall be
made only in accordance with the provisions of such Award Certificate, copies of
which are on file in the offices of Sally Beauty Holdings, Inc.”  Stock
certificates for the Shares, without the above legend, shall be delivered to
Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply, if deemed
advisable by the Company, with registration requirements under the 1933 Act,
listing requirements of any national securities exchange, and requirements under
any other law or regulation applicable to the issuance or transfer of the
Shares.

 

5. Voting and Dividend Rights.

 

(a) Grantee shall have full voting rights with respect to the Shares during and
after the Restricted Period.  

 

(b) During the Restricted Period, any dividends accrued on the Restricted Shares
shall be credited by the Company to an account for Grantee and accumulated
without interest until the date upon which the Restricted Shares become vested,
and any dividends accrued with respect to forfeited Restricted Shares will be
reconveyed to the Company without further consideration or any act or action by
Grantee.  In no event shall dividends be paid or distributed until the vesting
restrictions of the Restricted Shares lapse.

 

6. Post-Employment Non-Solicitation. Grantee agrees that for a period of one
year following Grantee’s termination of service with the Company for any reason,
Grantee will not either directly or indirectly solicit for employment or
otherwise interfere with the relationship of the Company or any Affiliate of the
Company with any natural person who is then-currently employed by or otherwise
engaged to perform services for the Company or any Affiliate of the Company. 
Grantee further agrees that Grantee will not interfere with the business
relationship between the Company and any Affiliate of the Company and one of its
customers, suppliers or vendors by soliciting, inducing, or otherwise
encouraging the customer, supplier or vendor to reduce or stop doing business
with the Company and any Affiliate of the Company.  In the event Grantee’s
service with the Company is terminated as a result of his or her Retirement, the
provisions of this Section 6 shall apply regardless of whether Grantee agrees to
be bound to Restrictive Covenants set forth in Section 3.

 

7. Payment of Taxes.  

 

(a)Grantee acknowledges that the tax consequences associated with this Award are
complex and that the Company has urged Grantee to review with Grantee’s own tax
advisors the federal, state, and local tax consequences of this Award.  Grantee
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  Grantee understands that Grantee (and not
the Company) shall be responsible for Grantee’s own tax liability that may arise
as a result of this Award Certificate.

 

(b)Upon issuance of the Shares hereunder, Grantee may make an election to be
taxed upon such award under Section 83(b) of the Code.  To effect such election,
Grantee may file an appropriate election with the Internal Revenue Service
within thirty (30) days after award of the Shares and otherwise in accordance
with applicable Treasury Regulations.  Grantee will, no later than the date as
of which any amount related to the Shares first becomes includable in Grantee’s
gross income for federal income tax purposes, pay to the Company or any employer
Affiliate, or make other arrangements satisfactory to the Board regarding
payment of, any federal, state and local taxes (including Grantee’s FICA
obligation)



 

--------------------------------------------------------------------------------

 

required by law to be withheld with respect to such amount.  The obligations of
the Company under this Award Certificate will be conditional on such payment or
arrangements, and the Company and, where applicable, an employer Affiliate,
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee. The withholding
requirement shall be satisfied by withholding from the Award shares of Common
Stock having a Fair Market Value on the date of withholding equal to the amount
required to be withheld for tax purposes, all in accordance with such procedures
as the Company establishes.

 

8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Certificate, the provisions of the Plan shall be controlling and
determinative.  

 

9. No Right to Continued Service. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue providing services to the Company or any Affiliate.

 

10. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

 

11. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to Sally Beauty Holdings, Inc., 3001
Colorado Boulevard, Denton, TX 76210, Attn: Secretary, or any other address
designated by the Company in a written notice to Grantee. Notices to Grantee
will be directed to the address of Grantee then currently on file with the
Company, or at any other address given by Grantee in a written notice to the
Company.

 

12. Amendments and Modifications. The Committee or its designee may, in the
Committee’s or the designee’s sole and absolute discretion, as applicable, amend
or modify this Award Certificate in any manner that is either (i) not adverse to
Grantee, or (ii) consented to by Grantee.

 

13. Compensation Recoupment Policy. This Award Certificate shall be subject to
the terms and conditions of any compensation recoupment policy adopted from time
to time by the Board or any committee of the Board, to the extent such policy is
applicable.

 

 

 



 